DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 12/04/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the second viewable information is linked to the be displayed on the second discrete segment”. It’s unclear what the second viewable information is linked to.
Claim 9 is dependent from claim 2 and is therefore rejected.
Claim 12 is dependent from itself. Correction is needed. For examination purpose, claim 12 is treated as dependent from claim 11.
Claim 13 recites “…when adding the discrete segment to an information board in a three-dimensional virtual reality environment” (in line 7-8). It’s unclear whether this limitation refers to the step defines in line 3-5 of this claim. If so, applicant is suggest to amend the claim language as “… when adding the discrete segment to the information board in the three-dimensional virtual reality environment”. If not, applicant is suggested to properly index each segment, each board and each virtual environment.
Claims 14-16 are dependent from claim 13, and are therefore rejected.
Claim 17 recites “a three-dimensional virtual reality environment” (in line 1-2), “the virtual environment” (in line 3), “the virtual reality environment” (in line 5), and “the virtual reality environment” (in line 7). It’s unclear whether they are referring to a same environment. Applicant is suggested to use consistent terminology to refer to a same limitation.
Claims 18-20 are dependent from claim 17, and are therefore rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jason Ederle, “Think Space VR - Whiteboarding (app version 4)” (a YouTube video posted by Jason Ederle on 12/20/2016, hereinafter “Ederle”. Notice that this reference is also cited by IDS 7/27/2022).
Regarding Claim 1, Ederle teaches a method for providing an information board in a virtual reality environment comprising: 
displaying an information board including a first discrete segment viewable in a three-dimensional virtual reality environment (see Ederle 0:18-0:50. The whiteboard is a discrete segment of an information board); 
receiving a control input adding a second discrete segment to the information board (see Ederle 1:24-1:25, user selected “Add”); and 
displaying the second discrete segment adjacent to the first discrete segment in the virtual reality environment in response to receiving the control input (see Ederle 1:26-1:30, a second whiteboard, which is interpreted as the second discrete segment, is displayed in response to receiving the control input).
Regarding Claim 3, Ederle teaches the method of claim 1, wherein the first discrete segment has a left side and right side from a user's perspective in the virtual reality environment (see Ederle 0:18-0:50, the whiteboard has a left side and a right side) and the second discrete segment is displayed after and to the right of the first discrete segment following receipt of the control input adding the second discrete segment (see Ederle 1:24-1:30, the second whiteboard is displayed to the right of the first whiteboard).
Regarding Claim 4, Ederle teaches the method of claim 3, further comprising receiving additional respective control inputs to add respective multiple discrete segments of the information board (see Ederle 1:10-1:20, there are two whiteboards; see 1:20-1:30, one more whiteboard is added) and displaying respective multiple discrete segments of the information board in the virtual reality environment in a sequential order following first and second discrete segments following receipt of the respective additional control inputs (user sequentially performing the “Add” operation multiple times would result in displaying multiple whiteboards in a sequential order).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ederle, in view of Liu et al., “Systems And Methods For Authoring A Media Presentation” (US 20050160368 A1, hereinafter “Liu”. Notice that this reference is also cited by the 7/27/2022 IDS).
Regarding Claim 2, Ederle teaches the method of claim 1 further comprising: 
receiving first viewable information on the first discrete segment (see Ederle 0:20-0:40, the drawings on the first whiteboard can be interpreted as first viewable information) and second viewable information on the second discrete segment (see Ederle 1:30-1:50, the drawings on the second whiteboard can be interpreted as the second viewable information); and 
storing in a database accessible by the virtual reality environment (see Ederle 1:51-1:55, the “Save” operation is performed) sequential ordering information for the information board that the first viewable information is linked to be displayed on the first discrete segment, the second viewable information is linked to the be displayed on the second discrete segment (see Ederle 0:50-1:10, after loading the saved file, two whiteboards and associated drawings are loaded, which implies that viewable information linked to each segment are stored properly). 
Ederle does not expressly teach storing the information that the second discrete segment was created after the first discrete segment.
However, in the same field of endeavor, Liu discloses storing the sequential ordering information that the second discrete segment was created after the first discrete segment ([0064] “In various exemplary embodiments of this invention, the stop widget 48 is actuated to conclude a hyper-slide play list recording session. Likewise, in various exemplary embodiments of this invention, the play widget 44 is actuated to play back a recorded sequence of hyper-slides previously recorded according to a desired hyper-slide play list.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have stored the information that the second discrete segment was created after the first discrete segment. Doing so could allow loading and displaying the stored information in a proper order, and enhance the user experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ederle, in view of Martin Turlej, “CollabHub trailer 2019” (a YouTube video posted by Martin Turlej on 1/29/2019, hereinafter “Turlej”. Notice that this reference is also cited by IDS 7/27/2022).
Regarding Claim 5, Ederle teaches the method of claim 4. In the same field of endeavor, Turlej teaches further comprising displaying the information board in a room with walls in the virtual reality environment (see Turlej 0:03-0:09, 0:40-0:47, 0:58-1:08, 1:40-1:46, an information board is displayed in a room) and adjusting the size and display of the room when respective multiple discrete segments are displayed (see Turlej 0:39-0:42, 1:05-1:08, 1:41-1:45, size and display of the room are adjusted by adding a virtual background wall in the room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ederle with the feature of displaying the information board in a room and adjusting size and display of the room. Doing so could allow indoor application of the virtual reality environment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ederle, in view of Turlej, further in view of Gregory Lionel Xavier Jean Palmaro, “SYSTEMS AND METHODS FOR A VIRTUAL REALITY EDITOR” (US 20170228130 A1, hereinafter “Palmaro”. Notice that this reference is also cited by IDS 7/27/2022).
Regarding Claim 6, Ederle-Turlej teaches the method of claim 5. In the same field of endeavor, Palmaro discloses displaying an animation of one or more discrete segments of the information board collapsing into the information board (Fig. 4A and Fig. 4B. [0045] “As the user 200 moves the focus 408 away from the deck 404C, the VR application 210 collapses the deck 404C back to its original depiction (e.g., as shown in FIG. 4A)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ederle and Turlej with the feature of displaying an animation of a discrete segment collapsing into the information board. Doing so could assist the user to identify which segment is on focus, and therefore enhance user experience.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ederle, in view of Palmaro.
Regarding Claim 7, Ederle teaches the method of claim 4. In the same field of endeavor, Palmaro discloses displaying an animation of one or more discrete segments of the information board collapsing into the information board (Fig. 4A and Fig. 4B. [0045] “As the user 200 moves the focus 408 away from the deck 404C, the VR application 210 collapses the deck 404C back to its original depiction (e.g., as shown in FIG. 4A)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ederle with the feature of displaying an animation of a discrete segment collapsing into the information board. Doing so could assist the user to identify which segment is on focus, and therefore enhance user experience.
Regarding Claim 8, Ederle teaches the method of claim 3. In the same field of endeavor, Palmaro discloses displaying an animation of the second discrete segment of the information board collapsing into the information board (Fig. 4A and Fig. 4B. [0045] “As the user 200 moves the focus 408 away from the deck 404C, the VR application 210 collapses the deck 404C back to its original depiction (e.g., as shown in FIG. 4A)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ederle with the feature of displaying an animation of a discrete segment collapsing into the information board. Doing so could assist the user to identify which segment is on focus, and therefore enhance user experience.
Regarding Claim 10, Ederle teaches the method of claim 1. In the same field of endeavor, Palmaro discloses displaying an animation of the second discrete segment of the information board collapsing into the information board (Fig. 4A and Fig. 4B. [0045] “As the user 200 moves the focus 408 away from the deck 404C, the VR application 210 collapses the deck 404C back to its original depiction (e.g., as shown in FIG. 4A)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ederle with the feature of displaying an animation of a discrete segment collapsing into the information board. Doing so could assist the user to identify which segment is on focus, and therefore enhance user experience.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ederle, in view of Liu, further in view of Palmaro.
Regarding Claim 9, Ederle-Liu teaches the method of claim 2. In the same field of endeavor, Palmaro discloses displaying an animation of the second discrete segment of the information board collapsing into the information board (Fig. 4A and Fig. 4B. [0045] “As the user 200 moves the focus 408 away from the deck 404C, the VR application 210 collapses the deck 404C back to its original depiction (e.g., as shown in FIG. 4A)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ederle and Liu with the feature of displaying an animation of a discrete segment collapsing into the information board. Doing so could assist the user to identify which segment is on focus, and therefore enhance user experience.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ederle, in view of The4thaggie, “Dry Erase: Infinite VR Whiteboard” (a YouTube video posted by The4thaggie on 8/20/2017, hereinafter “The4thaggie”. Notice that this reference is also cited by IDS 7/27/2022).
Regarding Claim 11, Ederle teaches the method of claim 1, further comprising displaying the first discrete segment as one of a whiteboard, chalkboard, grid with gridlines, and grid with dotted markers (Ederle shows a whiteboard).
In the same field of endeavor, The4thaggie teaches displaying the first discrete segment as one of a whiteboard, chalkboard, grid with gridlines, and grid with dotted markers following receipt of control input selecting an information board segment type for the first discrete segment from a displayed graphical user interface (see The4thaggie 1:43-1:55, user is able to adjust the “Grid opacity” between 0% and 100%. When the grid opacity is set to 0%, the segment is a “whiteboard”; when opacity is set to 100%, the segment is a “gird with gridlines”. Therefore, the setting of grid opacity can be interpreted as a control input of selecting a segment type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ederle with the features of receiving a control input selecting an information board segment type and displaying the information board segment according to the selection. Doing so could allow the user to customize the workspace and enhance the user experience. 
Regarding Claim 12, Ederle-The4thaggie teaches the method of claim 11, further comprising the second discrete segment as one of a whiteboard, chalkboard, grid with gridlines, and grid with dotted markers following receipt of control input selecting an information board segment type for the second discrete segment from a displayed graphical user interface (see The4thaggie 1:43-1:55, user is able to adjust the “Grid opacity” between 0% and 100%. When the grid opacity is set to 0%, the segment is a “whiteboard”; when opacity is set to 100%, the segment is a “gird with gridlines”), wherein the first and second discrete segments are different information board segment types (setting the grid opacity to 0% for the first segment and setting the grid opacity to 100% for the second segment would teach the claimed feature).

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EHMANN (US 20150281649 A1) – this reference discloses selecting a room size in a virtual reality environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613